 1   SPENCER HOSIE (CA Bar No. 101777)
     shosie@hosielaw.com
 2   DIANE S. RICE (CA Bar No. 118303)
     drice@hosielaw.com
 3   BRANDON C. MARTIN (CA Bar No. 269624)
     bmartin@hosielaw.com
 4   DARRELL R. ATKINSON (CA Bar No. 280564)
     datkinson@hosielaw.com
 5   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
     fgerminario@hosielaw.com
 6   HOSIE RICE LLP
     600 Montgomery Street, 34th Floor
 7   San Francisco, CA 94111
     (415) 247-6000 Tel.
 8   (415) 247-6001 Fax
 9   Attorneys for Plaintiff
     SPACE DATA CORPORATION
10

11                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN JOSE DIVISION
13
      SPACE DATA CORPORATION,                             Case No. 5:16-cv-03260-BLF (NC)
14
                     Plaintiff,                           NOTICE OF INTENT TO REQUEST
15                                                        REDACTION OF TRANSCRIPT
              v.
16                                                        Judge:      Hon. Beth Labson Freeman
      ALPHABET INC., GOOGLE LLC, and                      Trial Date: August 5, 2019
17    LOON LLC                                            Courtroom: 3, Fifth Floor
18                   Defendants.
19           Pursuant to General Order No. 59, notice is hereby given that Plaintiff Space Data
20   Corporation (“Space Data”) intends to move the Court for limited redaction of portions of the
21   Sealed Transcript of Proceedings (ECF No. 621) (“Transcript”). The hearing occurred on July 19,
22   2019, and was reported by Court Reporter/Transcriber Lee-Anne Shortridge. Space Data intends
23   to narrowly request redaction of information that is designated as “Confidential” or “Highly
24   Confidential—Attorneys’ Eyes Only” under the Protective Order (ECF No. 171) governing this
25   case.
26
       Dated: July 29, 2019               HOSIE RICE LLP
27

28                                        /s/ Francesca Miki Shima Germinario
                                          Francesca Miki Shima Germinario

         NOTICE OF INTENT TO REQUEST                 1                  Case No. 5:16-cv 03260-BLF (NC)
         REDACTION OF TRANSCRIPT
 1
                                   Attorneys for Plaintiff
 2                                 SPACE DATA CORPORATION.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF INTENT TO REQUEST          2            Case No. 5:16-cv 03260-BLF (NC)
     REDACTION OF TRANSCRIPT
